Name: 81/434/EEC: Commission Decision of 7 May 1981 amending Decision 76/806/EEC laying down additional provisions concerning surveys to determine the production potential of plantations of certain species of fruit trees to be made by Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-24

 Avis juridique important|31981D043481/434/EEC: Commission Decision of 7 May 1981 amending Decision 76/806/EEC laying down additional provisions concerning surveys to determine the production potential of plantations of certain species of fruit trees to be made by Member States Official Journal L 167 , 24/06/1981 P. 0022 - 0022 Spanish special edition: Chapter 03 Volume 22 P. 0054 Portuguese special edition Chapter 03 Volume 22 P. 0054 +++++( 1 ) OJ NO L 218 , 11 . 8 . 1976 , P . 10 . ( 2 ) OJ NO L 285 , 16 . 10 . 1976 , P . 34 . COMMISSION DECISION OF 7 MAY 1981 AMENDING DECISION 76/806/EEC LAYING DOWN ADDITIONAL PROVISIONS CONCERNING SURVEYS TO DETERMINE THE PRODUCTION POTENTIAL OF PLANTATIONS OF CERTAIN SPECIES OF FRUIT TREES TO BE MADE BY MEMBER STATES ( 81/434/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 76/625/EEC OF 20 JULY 1976 CONCERNING THE STATISTICAL SURVEYS TO BE CARRIED OUT BY THE MEMBER STATES IN ORDER TO DETERMINE THE PRODUCTION POTENTIAL OF PLANTATIONS OF CERTAIN SPECIES OF FRUIT TREES ( 1 ) , AND IN PARTICULAR ARTICLE 2 ( 1 ) ( B ) THEREOF , WHEREAS , FOLLOWING THE EXPERIENCE ACQUIRED DURING THE PREVIOUS SURVEYS OF FRUIT TREE PLANTATIONS , A NUMBER OF STATISTICAL CLASSES RELATING TO THE AGE OF TREES WHICH APPEAR IN THE ANNEX TO COMMISSION DECISION 76/806/EEC ( 2 ) , SHOULD BE AMALGAMATED IN ORDER TO MAINTAIN THE STATISTICAL VALIDITY OF THE RESULTS AND REDUCE THE COSTS OF THE SURVEYS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR AGRICULTURAL STATISTICS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE STATISTICAL CLASSES RELATING TO THE AGE OF TREES APPEARING IN THE ANNEX TO DECISION 76/806/EEC ARE HEREBY REPLACED BY THE CLASSES APPEARING IN THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 7 MAY 1981 . FOR THE COMMISSION MICHAEL O'KENNEDY MEMBER OF THE COMMISSION ANNEX * APPLES , PEARS * PEACHES * ORANGES AGE OF TREES ( YEARS ) * 0 - 4 * 0 - 4 * 0 - 4 * 5 - 9 * 5 - 9 * 5 - 9 * 10 - 14 * 10 - 14 * 10 - 14 * 15 - 24 * 15 - 19 * 15 - 24 * 25 AND OVER * 20 AND OVER * 25 - 39 * * * 40 AND OVER